Title: From Thomas Jefferson to Bernard Peyton, 25 February 1824
From: Jefferson, Thomas
To: Peyton, Bernard


                        
                        
                            
                            
                        
                    Th:J. with B. Peyton1824.Jan.13.60. B. flour234.2630.75. do314.97Feb.20.104. do427.72239 for which accts rendered111. do no accts suppose same price 4.087453.65350.50. do from T. E. R @ 5.D250.1680.60cash from Th:J. R.1800.3480.60Feb.8.Raphael200.Steele duties on wines62.8513.M. Dawson120.7315.Norris for Ragland56.5225.Copeland for Dodge146.Barnes for Trumbull165.2510. boxes of tin abt130.3. casks Scuppernon abt112.20Discounts abt1003860.00balance about420.57
                        
                    